Dismiss and Opinion Filed May 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00318-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                           DAVID MANLEY HANSON, Appellee

                     On Appeal from the County Criminal Court No. 2
                                  Dallas County, Texas
                         Trial Court Cause No. MB13-05145-B

                              MEMORANDUM OPINION
                            Before Moseley, O’Neill, and FitzGerald

       The State of Texas has filed a motion, signed by counsel for the State, to dismiss its

appeal. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and this

decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140318F.U05